Title: From Thomas Jefferson to George W. Erving, 24 May 1801
From: Jefferson, Thomas
To: Erving, George W.


               
                  Dear Sir
                  Washington May 24. 1801.
               
               Among the reforms in the economy of our government which we propose to make, is the discontinuance of the diplomatic missions to Berlin, the Hague & Portugal. Lisbon however being an important scene of commerce, and one where a public functionary may find occasions of rendering valuable services, it is necessary that we send thither a consul in whose talents, principles & prudence we have entire confidence. you know that no salaries or fees of any account are annexed to these offices. yet I am told that from the business they bring to the Consul, they are of great value. and indeed I should suppose so, from the prodigious number of competitors for them. I can assure you with truth that there is no person whose acceptance of that consulate would be more satisfactory to me than yours. I take the liberty therefore of proposing it to you, and of expressing my sincere desire that you may find it acceptable. recieve with this proposition the assurance of my attachment and high consideration.
               
                  
                     Th: Jefferson
                  
               
            